     Case 8:21-cv-00255-WFJ-JSS Document 1 Filed 02/03/21 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISON

ELIZABETH MCDOUGALL,

         Plaintiff,
v.                                             CASE NO.:

MESACO ENTERPRISES, INC,

      Defendant.
____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Elizabeth McDougall, by and through undersigned counsel, brings this action

against Defendant, Mesaco Enterprises, Inc., (“Defendant”), and in support of her claims states

as follows:

                                 JURISDICTION AND VENUE

         1.     This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

         2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

201 et seq.

         3.     Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Pasco County, Florida.

                                             PARTIES

         4.     Plaintiff is a resident of Pasco County, Florida.

         5.     Defendant operates preschools in New Port Richey and Land O’ Lakes, in Pasco

County, Florida.

                                  GENERAL ALLEGATIONS

         6.     Plaintiff has satisfied all conditions precedent, or they have been waived.
  Case 8:21-cv-00255-WFJ-JSS Document 1 Filed 02/03/21 Page 2 of 4 PageID 2




       7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.      Plaintiff requests a jury trial for all issues so triable.

       9.      At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

the individual coverage of the FLSA.

       10.     At all times material hereto, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

       11.     Defendant continues to be an “employer” within the meaning of the FLSA.

       12.     At all times material hereto, Defendant was and continues to be an enterprise

covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

       13.     At all times relevant to this action, Defendant              was engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

       14.     At all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.

                                                FACTS

       15.     Plaintiff began working for Defendant as a Teacher in November 2012 at

Defendant’s location in New Port Richey. She later sought and was hired as a Lead

Teacher/Assistant Director in August 2019 at Defendants Land O’Lakes location. Plaintiff

worked with the latter job title until May, 2020.

       16.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendant, and she was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times her regular hourly rate.

       17.     Defendant failed to pay Plaintiff an overtime premium for all of the overtime

hours that she worked, in violation of the FLSA.
                                                  2
  Case 8:21-cv-00255-WFJ-JSS Document 1 Filed 02/03/21 Page 3 of 4 PageID 3




       18.     None of the overtime exemptions provided through the FLSA apply to Plaintiff.

       19.     In Nov 2019, Defendant misclassified Plaintiff as an Assistant Director. However,

Plaintiff continued to do her teaching duties and was additionally tasked with cooking for the

children and cleaning up the bathrooms and the classroom.

       20.     None of Plaintiff’s duties involved supervising anyone, training anyone,

scheduling anyone, or ordering or controlling any supplies for the facility.

       21.     Essentially, Plaintiff continued to act as a teacher but with added cleaning and

cooking duties that required her to work beyond forty hours per work week.

       22.     Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA.

                        COUNT I – FLSA OVERTIME VIOLATION

       23.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 22 of this

Complaint, as though fully set forth herein.

       24.     During the statutory period, Plaintiff worked overtime hours while employed by

Defendant, and she was not compensated for all of these hours in accordance with the FLSA.

       25.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       26.     As a result of the foregoing, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands:

               a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                       back wages at the applicable overtime rate;

               b)      Judgment against Defendant stating that Defendant’s violations of the

                       FLSA were willful;

               c)      An equal amount to Plaintiff’s overtime damages as liquidated damages;
                                               3
Case 8:21-cv-00255-WFJ-JSS Document 1 Filed 02/03/21 Page 4 of 4 PageID 4




            d)      To the extent liquidated damages are not awarded, an award of

                    prejudgment interest;

            e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                    unlawful, and grant Plaintiff equitable relief;

            f)      All costs and attorney’s fees incurred in prosecuting these claims; and

            g)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 3rd day of February, 2020.

                                            Respectfully submitted,


                                            /s/ Brandon J. Hill
                                            BRANDON J. HILL
                                            Florida Bar Number: 0037061
                                            Direct Dial: 813-337-7992
                                            AMANDA E. HEYSTEK
                                            Florida Bar Number: 0285020
                                            Direct Dial: 813-379-2560
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 N. Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Facsimile: 813-229-8712
                                            Email: bhill@wfclaw.com
                                            Email: aheystek@wfclaw.com
                                            Email: aketelsen@wfclaw.com
                                            Attorneys for Plaintiff




                                             4
